         Case 1:13-cv-00400-LAP Document 11 Filed 10/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SEAN A. CLARK,                                 No. 13-CV-400 (LAP)

                   Plaintiff,                  No. 13-CV-5757 (LAP)

          -against-                            No. 13-CV-6460 (LAP)

DEPARTMENT OF JUSTICE, JOHN                    No. 14-CV-321 (LAP)
DOE,
                                               No. 14-CV-447 (LAP)
                   Defendants.
                                               No. 14-CV-831 (LAP)

                                               No. 18-CV-10038 (LAP)

                                                       ORDER


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The Clerk of the Court shall note Mr. Clark’s consent to

electronic service in the cases listed on the attached consent.

SO ORDERED.

Dated:    October 15, 2020
          New York, New York




                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
Case 1:13-cv-00400-LAP Document 11
                                10 Filed 10/15/20
                                         10/13/20 Page 2
                                                       1 of 2
                                                            1
